

Exhibit 10.2
REVOLVING LOAN AGREEMENT


Dated as of May 6, 2020


TriplePoint Venture Growth BDC Corp., a Maryland corporation (the “Borrower”),
and TriplePoint Advisers LLC, a Delaware limited liability company (the
“Lender”), agree as follows (with capitalized terms not otherwise defined herein
having the meanings ascribed to them in Section 18):


1.Loans. Upon the terms and subject to the conditions of this Agreement, the
Lender agrees to advance, from time to time during the period from the date
hereof through the Business Day immediately preceding the Maturity Date, amounts
in Dollars to the Borrower (each such advance being a “Loan”), the aggregate
outstanding principal amount of which shall not exceed $25,000,000 (the
“Commitment”) at any time, subject to any increase effectuated from time to time
in accordance with Section 4. Within the limits set forth in the preceding
sentence and subject to the conditions of this Agreement, amounts of Loans that
are repaid may be re-borrowed under this Section 1. Upon the fulfillment of the
conditions specified in Section 7, each Loan shall be disbursed by the Lender on
the requested date therefor in Dollars in funds immediately available to the
Borrower in such manner as shall be reasonably acceptable to the Lender.


2.Interest. Interest on each Loan shall accrue at the rate of 6.00% per annum
from the date of such Loan until such Loan is repaid in full. Interest shall be
calculated on the basis of a year of 365 days and the actual number of days
elapsed and shall be payable in cash on the first Business Day of each calendar
quarter, beginning on July 1, 2020, or, if earlier, on the date on which the
outstanding principal amount of such Loan is repaid or prepaid in accordance
with the terms hereof but no later than the Maturity Date.


3.Repayment.


(a)    Maturity. The Borrower promises to repay the entire unpaid principal
amount of all Loans and all accrued but unpaid interest on the Maturity Date.


(b)    Voluntary Prepayment. The Borrower may, at any time and from time to
time, prepay, without premium or penalty, the Loans in whole or in part,
together with accrued interest to the date of such prepayment on the aggregate
principal prepaid. Each prepayment of the Loans by the Borrower pursuant to this
Section 3(b) shall be allocated first to accrued but unpaid interest in such
Loans to the date of such prepayment and then to unpaid principal amounts
outstanding under such Loans.


4.Increase of the Commitment.


(a)    Requests for Commitment Increase by Borrower. The Borrower may, at any
time, request that the Commitment hereunder be increased (a “Commitment
Increase”), upon notice to the Lender which notice shall specify the date on
which such increase is requested to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least ten Business Days (or such lesser
period as the Lender may reasonably agree) after delivery of such notice and 30
days prior to the Maturity Date; provided that:


(i)     immediately after giving effect to such Commitment Increase, the total
Commitment of the Lender hereunder shall not exceed $50,000,000;






--------------------------------------------------------------------------------




(ii)     no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;


(iii)     the representations and warranties contained in this Agreement shall
be true and correct in all material respects (or, in the case of any portion of
the representations and warranties already subject to a materiality qualifier,
true and correct in all respects) on and as of the Commitment Increase Date as
if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);


(iv)     the Lender shall have received such other documents and opinions, if
any, as it shall have reasonably requested; and


(v)     no such Commitment Increase shall be effective until and unless accepted
and acknowledged, in writing, by the Lender, which acceptance may be withheld in
whole or in part in the Lender’s sole and absolute discretion.


(b)    Effectiveness of Commitment Increase. The Commitment of the Lender shall
be increased as of such Commitment Increase Date (or such other date as may be
agreed to in writing by the Borrower and the Lender) upon (i) satisfaction of
the conditions to such Commitment Increase set forth above in Section 4(a), and
(ii) receipt by the Lender of a Note (as defined in Section 5), dated as of the
Commitment Increase Date (or such other date as may be agreed to in writing by
the Borrower and the Lender), evidencing the Borrower’s obligation to repay
Loans in a principal amount no less than the aggregate amount of the Commitment
Increase (or any part thereof accepted by the Lender in accordance with Section
4(a)(v)).


5.Evidence of Indebtedness. The Loans and the Borrower’s obligation to repay the
Loans in accordance with this Agreement shall be evidenced by this Agreement,
the records of the Lender and one or more promissory notes of the Borrower in
the form of Exhibit A hereto, dated as of the date hereof or as of the
Commitment Increase Date (or such other date as may be agreed to in writing by
the Borrower and the Lender), as applicable, each payable to the order of the
Lender in a principal amount set forth in such promissory note from time to
time, the aggregate amount of which shall not at any time exceed the Commitment
(as may be increased from time to time in accordance with Section 4) (each such
promissory note being a “Note”).


6.Lender Acknowledgement. The Lender acknowledges that TPVG Variable Funding
Company LLC (“Variable Funding”) is a legal entity separate from the Borrower
and the assets of Variable Funding are not intended to be available to satisfy
any obligations of the Borrower hereunder or under any Note. The Lender further
acknowledges that any obligations of the Borrower hereunder or under any Note
are unsecured and are expressly subordinated and junior in right of payment to
all of the Borrower’s other indebtedness for borrowed money.


7.Conditions to Loans. The obligation of the Lender to make each Loan is subject
to:


(a)    delivery by the Borrower of a notice to the Lender (each such notice
being an “Advance Request”), which notice shall specify (i) the requested
aggregate amount of the Loan to be advanced by the Lender to the Borrower, and
(ii) the date on which the advance of the Loan is requested to be made by the
Lender, which shall be a Business Day at least five Business Days (or


2

--------------------------------------------------------------------------------




such lesser period as the Lender may reasonably agree) after delivery of such
notice, from time to time during the period from the date hereof through the
Business Day immediately preceding the Maturity Date;


(b)    acceptance and acknowledgement, in writing, of such Advance Request by
the Lender, which acceptance may be withheld in whole or in part in the Lender’s
sole and absolute discretion; and


(c)    the fulfillment of each of the following conditions, in form and
substance satisfactory to the Lender:
(i)
the Lender shall have received one or more Notes, duly executed by the Borrower,
evidencing the Borrower’s obligation to repay Loans in accordance with Section
5;



(ii)
no Event of Default shall have occurred and be continuing on and as of the date
each Loan is to be made hereunder, both with and without giving effect thereto
and to the application of the proceeds thereof;

(iii)
the representations and warranties contained in this Agreement shall be true and
correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects), on and as of the date the Loan is to be made
hereunder, both with and without giving effect thereto and to the application of
the proceeds thereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and



(iv)
the Lender shall have received such other documents and opinions, if any, as it
shall have reasonably requested.



8.Representations and Warranties. In order to induce the Lender to enter into
this Agreement and to make each Loan hereunder, the Borrower represents and
warrants that:


(a)    the Borrower is duly incorporated, validly existing and in good standing
under the laws of Maryland;


(b)    the Borrower has the power and authority to execute, deliver and perform
the terms hereof; and the execution, delivery and performance by the Borrower of
this Agreement and any Note have been duly authorized by all necessary action
and do not contravene (i) the Borrower’s articles of amendment and restatement
or amended and restated bylaws or (ii) law or any contractual restriction
binding upon or affecting the Borrower or its property;


(c)    this Agreement and any Note have been duly executed and delivered and
constitute legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally; and




3

--------------------------------------------------------------------------------




(d)    the execution, delivery and performance of this Agreement and any Note in
accordance with their respective terms, and each borrowing of the Loans
hereunder, do not and will not (i) require any governmental approval or other
consent or approval, other than such approvals and consents that have been
obtained and are in full force and effect, final and not subject to review on
appeal or to collateral attack, or (ii) violate or conflict with, result in a
breach of, or constitute a default under, or result in or require creation of
any lien or encumbrance upon any assets of the Borrower under, any applicable
law or any agreement, indenture, lease, license, instrument or other contractual
restriction or any organizational document to which the Borrower is a party or
by which the Borrower or any of its properties may be bound.


9.Covenants. From the date hereof until the date upon which the Commitment shall
have terminated (whether as a result of the expiration of the period described
in Section 1 or pursuant to the last paragraph of Section 10) and the Loans and
all other amounts payable or accrued hereunder (the “Repayment Date”) shall have
been paid in full, the Borrower shall:


(a)    Preservation of Existence and Franchises, Scope of Business, Compliance
with Law, Preservation of Enforceability. (i) Preserve and maintain its legal
existence and all of its other franchises, licenses, rights and privileges, (ii)
comply with applicable law in all material respects, and (iii) take all action
and obtain all consents and governmental approvals required so that its
obligations hereunder will at all times be legal, valid and binding and
enforceable in accordance with their respective terms, except to the extent that
the failure to take such action or obtain any such consent or approval could not
reasonably be expected to have a material adverse effect on the Borrower;
provided, however, that the Borrower shall not be required to preserve any right
or franchise if the board of directors of the Borrower shall determine that the
preservation thereof is no longer desirable for the conduct of the business of
the Borrower and that the loss thereof is not disadvantageous in any material
respect to the Borrower or the Lender.


(b)    Information. Upon the request from time to time of the Lender, the
Borrower shall promptly furnish to the Lender such documents and information
regarding this Agreement, any Note, the Loans, and the business, assets,
liabilities, financial condition (including financial statements of the
Borrower), results of operations or business prospects of the Borrower, as the
Lender may request, in each case in form and substance reasonably satisfactory
to the Lender.


10.Events of Default; Remedies. If any of the following events (each, an “Event
of Default”) shall have occurred and be continuing for any reason whatsoever
(whether voluntary or involuntary, arising or effected by operation of law or
otherwise):


(a)    any payment of principal of the Loans or any Note shall not be paid when
and as due (whether at maturity, by reason of acceleration or otherwise) and in
accordance with the terms of this Agreement and the applicable Note;


(b)    any payment of interest on the Loans or any Note shall not be paid when
and as due (whether at maturity, by reason of acceleration or otherwise) and in
accordance with the terms of this Agreement and the applicable Note, and such
default is not cured within two days;


(c)    the Borrower shall default in the performance or observance of any other
term, covenant or agreement contained herein, and such default shall continue
without cure for a period of 30 days after receipt of written notice thereof
from the Lender, or any representation or warranty


4

--------------------------------------------------------------------------------




contained herein or therein shall at any time prove to have been incorrect or
misleading in any material respect when made; or


(d)    a case or proceeding shall be commenced against the Borrower, or the
Borrower shall commence a voluntary case, in either case seeking relief under
any Bankruptcy Law, in each case as now or hereafter in effect, or the Borrower
shall apply for, consent to, or fail to contest, the appointment of a receiver,
liquidator, custodian, trustee or the like of the Borrower or for all or any
part of its property, or the Borrower shall make a general assignment for the
benefit of its creditors, or the Borrower shall fail, or admit in writing its
inability, to pay, or generally not be paying, its debts as they become due;


then during the continuance of any Event of Default (other than any Event of
Default specified in clause (d) above), the Lender may by written notice to the
Borrower declare, in whole or from time to time in part, the principal of, and
accrued interest on, the Loans and any Note and all other amounts owing
hereunder to be, and the Loans and any Note and such other amounts shall
thereupon and to that extent become, due and payable to the Lender. During the
continuance of any Event of Default specified in clause (d) above, automatically
and without any notice to the Borrower, the principal of, and accrued interest
on, the Loans and any Note and all other amounts payable hereunder shall be due
and payable to the Lender and the Commitment shall terminate.


11.Notices and Deliveries. All notices, communications and material to be given
or delivered hereunder shall be in writing and shall be deemed sufficient upon
delivery, when delivered personally or by overnight courier (upon confirmation
of receipt) or sent by electronic mail (upon submission), or 72 hours after
being deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth below.


If to the Lender:
TriplePoint Advisers LLC
2755 Sand Hill Road, Suite 150
Menlo Park, California 94025


Attention: Sajal Srivastava
E-mail: sks@triplepointcapital.com


If to the Borrower:
TriplePoint Venture Growth BDC Corp.
2755 Sand Hill Road, Suite 150
Menlo Park, California 94025


Attention: Sajal Srivastava
E-mail: sks@triplepointcapital.com


12.Assignment.


(a)    The Borrower may not assign any of its rights or obligations under this
Agreement or any Note without the prior written consent of the Lender.


(b)    The Lender may not assign any of its rights or obligations under this
Agreement or any Note without the prior written consent of the Borrower;
provided that the Lender may do any


5

--------------------------------------------------------------------------------




of the following from time to time without the consent of the Borrower: (i)
assign any or all of its rights and obligations under this Agreement or any Note
to one or more Affiliates; (ii) pledge or otherwise grant a security interest or
lien in any of its rights, obligations or interests under this Agreement and/or
any Note to one or more of its lenders or (ii) transfer any of its rights,
obligations or interests under this Agreement or any Note to any Person in
connection with any exercise of remedies by any of its lender(s).


13.Enforcement Expenses. The Borrower shall pay or reimburse the Lender for all
costs and expenses (including but not limited to fees and disbursements of legal
counsel) incurred by the Lender in connection with, arising out of, or in any
way related to, the enforcement, exercise, preservation or protection by the
Lender of any of its rights under this Agreement or any Note.


14.Judicial Proceedings. Each of the Borrower and the Lender agree to submit to
personal jurisdiction in any court of competent jurisdiction in San Mateo County
in the State of California, and to irrevocably waive any objection it may now or
hereafter have as to the venue of any proceeding brought in such court or that
such court is an inconvenient forum. Each of the Borrower and the Lender hereby
waives personal service of process and consents that service of process upon it
may be made, and deemed completed, in accordance with the provisions of Section
11.


15.LIMITATION OF LIABILITY. NEITHER THE LENDER NOR ANY OF ITS AFFILIATES AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS SHALL HAVE
ANY LIABILITY WITH RESPECT TO, AND THE BORROWER HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE FOR, ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED
BY THE BORROWER IN CONNECTION WITH ANY CLAIM (WHETHER CIVIL, CRIMINAL OR
ADMINISTRATIVE, WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE AND WHETHER
ARISING OR ASSERTED BEFORE OR AFTER THE DATE HEREOF OR THE REPAYMENT DATE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH, THIS AGREEMENT OR ANY
NOTE OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.


16.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


17.Counterparts. This Agreement may be signed in two counterparts, each of which
shall constitute an original but both of which when taken together shall
constitute but one agreement.


18.Definitions. For purposes of this Agreement:


“Advance Request” is defined in Section 7 of this Agreement.


“Affiliate” of a specified Person shall mean any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
specified Person.


“Agreement” shall mean this Revolving Loan Agreement, as amended from time to
time.


“Bankruptcy Law” shall mean Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.


“Borrower” is defined in the first paragraph of this Agreement.


6

--------------------------------------------------------------------------------






“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in Menlo Park, California are authorized to close.


“Commitment” is defined in Section 1 of this Agreement.


“Commitment Increase” is defined in Section 4 of this Agreement.
 
“Commitment Increase Date” is defined in Section 4 of this Agreement.


“Dollars” and the sign “$” shall mean lawful money of the United States of
America.


“Event of Default” is defined in Section 10 of this Agreement.


“Loans” is defined in Section 1 of this Agreement.


“Lender” is defined in the first paragraph of this Agreement.


“Maturity Date” shall December 31, 2020.


“Note” is defined in Section 5 of this Agreement.


“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization or government or
any agency or political subdivision thereof.


“Repayment Date” is defined in Section 9 of this Agreement.


“Variable Funding” is defined in Section 6 of this Agreement.




7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
duly executed by their duly authorized officers, all as of the day and year
first above written.




BORROWER:


TRIPLEPOINT VENTURE GROWTH BDC CORP.








By: /s/ Sajal Srivastava
Name: Sajal Srivastava
Title: President & Chief Investment Officer






LENDER:


TRIPLEPOINT ADVISERS LLC








By: /s/ Sajal Srivastava
Name: Sajal Srivastava
Title: Co-Chief Executive Officer


[Signature Page to Revolving Loan Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF PROMISSORY NOTE
No. [•]
U.S. $[•]                                                          [•], 2020


FOR VALUE RECEIVED, TriplePoint Venture Growth BDC Corp., a Maryland corporation
(the “Borrower”), hereby promises to pay to the order of TriplePoint
Advisers LLC, a Delaware limited liability company (the “Lender”), the principal
amount equal to the aggregate unpaid principal amount advanced to the Borrower
by the Lender under the Loan Agreement referred to below (the “Loans”) and this
Note, as set forth from time to time on the grid attached hereto, or on a
continuation thereof (collectively, the “Grid”) (such amount not to exceed [•]
Dollars (U.S. $[•])), with interest accrued on the Loans as provided in the Loan
Agreement on the dates and in the amounts specified in the Loan Agreement. All
payments due to the Lender hereunder shall be made to the Lender at the place,
in the type of funds and in the matter specified in the Loan Agreement.


The holder hereof is authorized to endorse on the Grid, the principal amount of
each Loan and each payment or prepayment with respect thereto.


Presentation, demand, protest, notice of dishonor and notice of intent to
accelerate are hereby waived by the Borrower. No delay or omission by the Lender
in exercising its rights under this Note shall operate as a waiver of such
rights, nor shall the exercise of any right with respect to this Note waive or
preclude the later exercise of such right or any other right.


This Note evidences the Loans made under, and is entitled to the benefits of,
the Revolving Loan Agreement, dated as of May 6, 2020, by and between the
Borrower and the Lender, as the same may be amended from time to time (the “Loan
Agreement”). Reference is made to the Loan Agreement for provisions relating to
the prepayment and the acceleration of the maturity hereof.


This Note shall be governed by and construed in accordance with the laws of the
State of California.


TRIPLEPOINT VENTURE GROWTH BDC CORP.






By: ___________________________
Name: Sajal Srivastava
Title: President & Chief Investment Officer



--------------------------------------------------------------------------------



GRID
PROMISSORY NOTE


Date
Amount of
Loan
Amount of
Principal Paid
or
Prepaid
Unpaid Principal
Amount of
Note
Notation
Made By




